Citation Nr: 0101675	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  95-12 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for arthritis of the left 
leg, left knee, left hip, back, neck, left shoulder, left 
elbow, and left wrist, claimed as secondary to a service-
connected trimalleolar fracture of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from March 1981 to September 1988.

By a decision entered in January 1995, the RO denied service 
connection for arthritis of the left leg, left knee, left 
hip, back, neck, left shoulder, left elbow, and left wrist, 
claimed as secondary to a service-connected trimalleolar 
fracture of the left ankle.  Thereafter, by a decision 
entered in April 1995, the RO implemented a proposal to 
reduce the veteran's rating for the service-connected left 
ankle disorder from 20 to 10 percent, effective from July 1, 
1995.  The veteran initiated an appeal of both decisions, and 
in April 1996, while the appeals were pending, the RO 
restored the 20 percent evaluation for the service-connected 
left ankle disorder, effective to the time of the prior 
reduction.

In January 1999, the Board of Veterans' Appeals (Board) 
dismissed the veteran's appeal with regard to the issue of 
his entitlement to restoration of a 20 percent rating for the 
service-connected left ankle disorder.  The Board found that 
no timely substantive appeal had been received with respect 
to that issue, and that the issue had been rendered moot by 
virtue of the RO's April 1996 decision, which had granted the 
full benefit sought.  As for the claim of service connected 
for arthritis of the left leg, left knee, left hip, back, 
neck, left shoulder, left elbow, and left wrist, claimed as 
secondary to a service-connected trimalleolar fracture of the 
left ankle, the Board remanded that claim to the RO for 
further development.  The RO confirmed and continued the 
prior denial of the claim in August 2000.  The claims folder 
was returned to the Board in November 2000, and the veteran's 
representative submitted additional written argument in 
December.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's service connection claim 
in the context of the new law.  Nor has the veteran had an 
opportunity to prosecute his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain updated records 
of any treatment the veteran may have received at Robinwood 
Medical Center since the time that such records were last 
procured, and making reasonable efforts to obtain any records 
of physical therapy or other care the veteran may have 
received for a right leg injury, as referenced in clinical 
notes from Donald A. Patterson, M.D., dated on December 30, 
1997, and August 17, 1998.  The action should also include 
providing the veteran with a medical examination for purposes 
of assessing whether he has arthritis of the left leg, left 
knee, left hip, back, neck, left shoulder, left elbow, and/or 
left wrist that was caused by, or has been aggravated by, a 
service-connected trimalleolar fracture of the left ankle.  
38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the 

Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain updated records of any treatment 
the veteran may have received at 
Robinwood Medical Center since the time 
that such records were last procured.  
Development should also include making 
reasonable efforts to obtain any records 
of physical therapy or other care the 
veteran may have received for a right 
leg injury, as referenced in clinical 
notes from Donald A. Patterson, M.D., 
dated on December 30, 1997, and August 
17, 1998.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an orthopedic 
examination.  The examining physician 
should review the claims folder in 
connection with the examination.  The 
examiner should obtain X-rays of the 
veteran's left knee, left hip, back, 
neck, left shoulder, left elbow, and 
left wrist, and should offer an opinion 
as to whether any of those joints are 
affected by arthritis.  Then, for each 
joint found to be affected by arthritis, 
the examiner should provide a medical 
opinion as to the likelihood that the 
arthritis was caused by, or has been 
permanently or chronically worsened by, 
the service-connected 

trimalleolar fracture of the veteran's 
left ankle.  A complete rationale for 
all opinions should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


